Citation Nr: 1507219	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, namely a seizure disorder, caused by administration of tramadol.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a November 2013 hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained seizures due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing the Veteran tramadol or, alternatively, that his seizures were a result of taking tramadol that was not reasonably foreseeable.   

More specifically, as related by the Veteran, in 1986 he was robbed.  During the robbery he was stuck in the head with a baseball bat leaving him semiconscious for days.  Shortly after the blow to the head the Veteran suffered a grand mal seizure.  No further seizures occurred until May 28 and 29, 2008.  Sometime prior to the May 2008 seizures the Veteran was prescribed tramadol by a VA physician.  It is the Veteran's contention that his seizures were the result of taking tramadol.  Furthermore, the Veteran has stated that residuals of the seizures include "memory loss, displacement disorder, vertigo, delusion, severe schizophrenia, depression and PTSD."  February 2008 Veteran's Statement, November 2013 Board Hearing Testimony.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In regards to whether tramadol caused the Veteran's seizures there are two medical opinions of record, both of which were provided by VA practitioners, both of which the Board finds inadequate.  A June 2010 VA examiner opined that the Veteran has a "[s]eizure disorder, etiology unknown. ... It is not clear to me that etiology of his seizures was his tramadol."  The Board is unable to tell if this opinion does or does not meet the evidentiary standard that it is at least as likely as not that the Veteran's seizure disorder is the result of taking tramadol.  Additionally, an August 2010 VA examiner stated "I do not have evidence that the patient's claim of a mental disorder, delusions, severe schizophrenia, and depression are related to administration of Tramadol to a patient with TBI."  However, the Veteran's contention is that these disorders are residuals of seizures caused by tramadol not themselves caused by tramadol.  The opinion does not address whether it is at least as likely as not that tramadol caused the Veteran's seizures.  For these reasons the Board finds these two opinions to be inadequate.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether it is at least as likely as not that the Veteran's seizures were caused by taking tramadol.  
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any seizure disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran has a seizure disorder that is etiologically related to having taken tramadol?

b. If the answer to (a) is more likely than not (i.e., probability greater than 50 percent) or at least as likely as not (i.e., probability of 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in proscribing tramadol? 

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that VA had the Veteran take tramadol without the Veteran's informed consent?

d. If the answer to (c) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the resulting seizure disorder is an event not reasonably foreseeable?

The examiner should note, for an event to be not reasonably foreseeable it need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, it is important to note whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




